Case 1:18-cv-01436-MN Document 47-1 Filed 05/10/19 Page 1 of 42 PageID #: 1114




                      EXHIBIT A
Case 1:18-cv-01436-MN Document 47-1 Filed 05/10/19 Page 2 of 42 PageID #: 1115




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE


 QUEST DIAGNOSTICS INVESTMENTS LLC,

                        Plaintiff,
                                                          C.A. No. 1:18-cv-01436-MN
                v.
                                                          JURY TRIAL DEMANDED
 LABORATORY CORPORATION OF
 AMERICA HOLDINGS, ESOTERIX, INC., and
 ENDOCRINE SCIENCES, INC.,

                        Defendants.


              QUEST DIAGNOSTICS INVESTMENTS LLC’S AMENDED
             ANSWER TO LABCORP’S ANSWER AND COUNTERCLAIMS

       Quest Diagnostics Investments LLC (“Quest” or “Plaintiff”), by its undersigned

attorneys, for its Amended Answer to Laboratory Corporation of American Holdings’

(“LCAH”), Esoterix, Inc.’s (“Esoterix”), and Endocrine Sciences, Inc.’s (“Endocrine”)

(collectively, “LabCorp” or “Defendants’”) Answer to the Complaint for Patent Infringement

and Counterclaims (see D.I. 11) (“LabCorp’s Answer”), alleges:

       Paragraphs 1 through 93 of LabCorp’s Answer respond to Paragraphs 1 through 93 of

Quest’s Complaint (D.I. 1) (“the Complaint”) and therefore do not require a response. To the

extent a response is required, Quest denies the allegations of Paragraphs 1 through 93, and Quest

denies the allegations set forth in Defendants’ First, Second, Third, Fourth, Fifth, and Sixth

Affirmative Defenses (paragraphs 94-99 of LabCorp’s Answer).




                                                 1
Case 1:18-cv-01436-MN Document 47-1 Filed 05/10/19 Page 3 of 42 PageID #: 1116




                       AMENDED ANSWER TO COUNTERCLAIMS

       Quest responds to the numbered allegations of LabCorp’s Counterclaims as follows. All

allegations are denied unless admittedly expressly, including but not limited to any headings.

This Amended Answer follows the numbering provided in LabCorp’s Counterclaims.

                                           PARTIES

       100.    LabCorp pleads the following counterclaims against Quest.

       Answer: Quest admits that LabCorp purports to assert counterclaims against Quest.

       101.    LCAH is a corporation organized under the laws of Delaware, having its principal

place of business at 358 South Main Street, Burlington, North Carolina 27215.

       Answer: Quest admits the allegations of Paragraph 101.

       102.    Esoterix is a corporation organized under the laws of Delaware, with an office at

4509 Freidrich Lane Building 1, Suite 100, Austin, Texas 78744.

       Answer: Quest admits that Esoterix is a corporation organized under the laws of

Delaware. Quest is without sufficient knowledge or information to admit or deny the remaining

allegations of Paragraph 102 and therefore denies them.

       103.    Endocrine is a corporation organized under the laws of Delaware, with an office

at 4301 Lost Hills Road, Calabasas Hills, California 91301.

       Answer: Quest admits that Endocrine is a corporation organized under the laws of

Delaware. Quest is without sufficient knowledge or information to admit or deny the remaining

allegations of Paragraph 103 and therefore denies them.




                                                2
Case 1:18-cv-01436-MN Document 47-1 Filed 05/10/19 Page 4 of 42 PageID #: 1117




        104.       On information and belief and based on Quest’s allegations, Quest is a

corporation organized under the laws of Delaware, having a principal place of business at 500

Plaza Drive, Secaucus, New Jersey 07094.

        Answer: Quest admits the allegations of Paragraph 104.

                                    JURISDICTION AND VENUE

        105.       This Court has subject matter jurisdiction over the action pursuant to 28 U.S.C.

§§ 1331, 1338(a), 2201, and 2202.

        Answer: Quest admits that this Court has subject matter jurisdiction over the

controversy between Quest and LabCorp concerning LabCorp’s infringement of U.S. Patent Nos.

8,409,862 (the “’862 patent”), 8,101,427 (the “’427 patent”), 7,972,867 (the “’867 patent”), and

7,972,868 (the “’868 patent”). Quest otherwise denies the allegations of Paragraph 105.

        106.       Quest is subject to personal jurisdiction in this judicial district because Quest

availed itself of the jurisdiction of this Court.

        Answer: Quest admits that it does not contest personal jurisdiction for the limited

purpose of this lawsuit.

        107.       Venue is appropriate in this judicial district under 28 U.S.C. § 1391(b).

        Answer: Quest admits that venue is proper in this judicial district for the limited purpose

of this lawsuit.

                                 FIRST COUNTERCLAIM
                (Declaratory Judgment of Non-Infringement of the ’862 Patent)

        108.       LabCorp realleges and incorporates by reference the foregoing paragraphs.

        Answer: Quest hereby incorporates by reference and realleges the averments in the

foregoing Paragraphs.




                                                     3
Case 1:18-cv-01436-MN Document 47-1 Filed 05/10/19 Page 5 of 42 PageID #: 1118




        109.    Quest alleges in the Complaint that Quest is the owner of all rights, title, and

interest in the ’862 patent.

        Answer: Quest admits the allegations of Paragraph 109.

        110.    Quest has charged in the Complaint that at least claim 1 of the ’862 patent has

been infringed by LabCorp.

        Answer: Quest admits that it has alleged that Defendants “infringe and/or have infringed

the ’862 patent, including for example claim 1, either literally or under the doctrine of

equivalents.”

        111.    LabCorp denies that LabCorp has been or is infringing, literally or under the

doctrine of equivalents, any of the valid enforceable claims of the ’862 patent or otherwise

engaging in any wrongdoing with respect to such patent. LabCorp further avers that it is not

liable for damages, injunctive or other relief arising from such alleged infringement.

        Answer: Quest denies the allegations of Paragraph 111.

        112.    There exists an actual and justifiable controversy between LabCorp and Quest as

to whether LabCorp infringes any claim of the ’862 patent. This controversy is of sufficient

immediacy and reality to warrant the issuance of a declaratory judgment.

        Answer: Quest admits that an actual and justiciable controversy exists between Quest

and LabCorp concerning LabCorp’s infringement of the ’862 patent. Quest otherwise denies the

allegations of Paragraph 112.

        113.    LabCorp is entitled to a declaratory judgment that it does not infringe, and has not

infringed, any claim of the ’862 patent.

        Answer: Quest denies the allegations of Paragraph 113.




                                                  4
Case 1:18-cv-01436-MN Document 47-1 Filed 05/10/19 Page 6 of 42 PageID #: 1119




                               SECOND COUNTERCLAIM
               (Declaratory Judgment of Non-Infringement of the ’427 Patent)

        114.    LabCorp realleges and incorporates by reference the foregoing paragraphs.

        Answer: Quest hereby incorporates by reference and realleges the averments in the

foregoing Paragraphs.

        115.    Quest alleges in the Complaint that Quest is the owner of all rights, title, and

interest in the ’427 patent.

        Answer: Quest admits the allegations of Paragraph 115.

        116.    Quest has charged in the Complaint that at least claim 1 of the ’427 patent has

been infringed by LabCorp.

        Answer: Quest admits that it has alleged that Defendants “infringe and/or have infringed

at least claim 1 of the ’427 patent, either literally or under the doctrine of equivalents.”

        117.    LabCorp denies that LabCorp has been or is infringing, literally or under the

doctrine of equivalents, any of the valid enforceable claims of the ’427 patent or otherwise

engaging in any wrongdoing with respect to such patent. LabCorp further avers that it is not

liable for damages, injunctive or other relief arising from such alleged infringement.

        Answer: Quest denies the allegations of Paragraph 117.

        118.    There exists an actual and justifiable controversy between LabCorp and Quest as

to whether LabCorp infringes any claim of the ’427 patent. This controversy is of sufficient

immediacy and reality to warrant the issuance of a declaratory judgment.

        Answer: Quest admits that an actual and justiciable controversy exists between Quest

and LabCorp concerning LabCorp’s infringement of the ’427 patent. Quest otherwise denies the

allegations of Paragraph 118.




                                                   5
Case 1:18-cv-01436-MN Document 47-1 Filed 05/10/19 Page 7 of 42 PageID #: 1120




        119.    LabCorp is entitled to a declaratory judgment that it does not infringe, and has not

infringed, any claim of the ’427 patent.

        Answer: Quest denies the allegations of Paragraph 119.

                                THIRD COUNTERCLAIM
               (Declaratory Judgment of Non-Infringement of the ’867 Patent)

        120.    LabCorp realleges and incorporates by reference the foregoing paragraphs.

        Answer: Quest hereby incorporates by reference and realleges the averments in the

foregoing Paragraphs.

        121.    Quest alleges in the Complaint that Quest is the owner of all rights, title, and

interest in the ’867 patent.

        Answer: Quest admits the allegations of Paragraph 121.

        122.    Quest has charged in the Complaint that at least claim 21 of the ’867 patent has

been infringed by LabCorp.

        Answer: Quest admits that it has alleged that Defendants “infringe and/or have infringed

at claim 21 of the ’867 patent, either literally or under the doctrine of equivalents.”

        123.    LabCorp denies that LabCorp has been or is infringing, literally or under the

doctrine of equivalents, any of the valid enforceable claims of the ’867 patent or otherwise

engaging in any wrongdoing with respect to such patent. LabCorp further avers that it is not

liable for damages, injunctive or other relief arising from such alleged infringement.

        Answer: Quest denies the allegations of Paragraph 123.




                                                  6
Case 1:18-cv-01436-MN Document 47-1 Filed 05/10/19 Page 8 of 42 PageID #: 1121




        124.    There exists an actual and justifiable controversy between LabCorp and Quest as

to whether LabCorp infringes any claim of the ’867 patent. This controversy is of sufficient

immediacy and reality to warrant the issuance of a declaratory judgment.

        Answer: Quest admits that an actual and justiciable controversy exists between Quest

and LabCorp concerning LabCorp’s infringement of the ’867 patent. Quest otherwise denies the

allegations of Paragraph 124.

        125.    LabCorp is entitled to a declaratory judgment that it does not infringe, and has not

infringed, any claim of the ’867 patent.

        Answer: Quest denies the allegations of Paragraph 125.

                               FOURTH COUNTERCLAIM
               (Declaratory Judgment of Non-Infringement of the ’868 Patent)

        126.    LabCorp realleges and incorporates by reference the foregoing paragraphs.

        Answer: Quest hereby incorporates by reference and realleges the averments in the

foregoing Paragraphs.

        127.    Quest alleges in the Complaint that Quest is the owner of all rights, title, and

interest in the ’868 patent.

        Answer: Quest admits the allegations of Paragraph 127.

        128.    Quest has charged in the Complaint that at least claim 1 and/or claim 9 of the ’868

patent have been infringed by LabCorp.

        Answer: Quest admits that it has alleged that Defendants “infringe and/or have infringed

at least claims 1 and/or 9 of the ’868 patent, either literally or under the doctrine of equivalents.”




                                                  7
Case 1:18-cv-01436-MN Document 47-1 Filed 05/10/19 Page 9 of 42 PageID #: 1122




        129.    LabCorp denies that LabCorp has been or is infringing, literally or under the

doctrine of equivalents, any of the valid enforceable claims of the ’868 patent or otherwise

engaging in any wrongdoing with respect to such patent. LabCorp further avers that it is not

liable for damages, injunctive or other relief arising from such alleged infringement.

        Answer: Quest denies the allegations of Paragraph 129.

        130.    There exists an actual or justifiable controversy between LabCorp and Quest as to

whether LabCorp infringes any claim of the ’868 patent. This controversy is of sufficient

immediacy and reality to warrant the issuance of a declaratory judgment.

        Answer: Quest admits that an actual and justifiable controversy exists between Quest

and LabCorp concerning LabCorp’s infringement of the ’868 patent. Quest otherwise denies the

allegations of Paragraph 130.

        131.    LabCorp is entitled to a declaratory judgment that it does not infringe, and has not

infringed, any claim of the ’868 patent.

        Answer: Quest denies the allegations of Paragraph 131.

                                 FIFTH COUNTERCLAIM
                    (Declaratory Judgment of Invalidity of the ’862 Patent)

        132.    LabCorp realleges and incorporates by reference the foregoing paragraphs.

        Answer: Quest hereby incorporates by reference and realleges the averments in the

foregoing Paragraphs.

        133.    Quest alleges in the Complaint that Quest is the owner of all rights, title, and

interest in the ’862 patent.

        Answer: Quest admits the allegations of Paragraph 133.




                                                  8
Case 1:18-cv-01436-MN Document 47-1 Filed 05/10/19 Page 10 of 42 PageID #: 1123




        134.    Each and every claim of the ’862 patent is invalid for failing to meet conditions

for patentability in 35 U.S.C. §§ 101, 102, 103, and/or 112.

        Answer: Quest denies the allegations of Paragraph 134.

        135.    There exists an actual and justifiable controversy between LabCorp and Quest as

to whether one or more claims of the ’862 patent is invalid. This controversy is of sufficient

immediacy and reality to warrant the issuance of a declaratory judgment.

        Answer: Quest admits that an actual and justiciable controversy exists between Quest

and LabCorp concerning LabCorp’s infringement of the ’862 patent. Quest otherwise denies the

allegations of Paragraph 135.

        136.    LabCorp is entitled to a declaratory judgment that one or more claims of the ’862

patent is invalid.

        Answer: Quest denies the allegations of Paragraph 136.

                                  SIXTH COUNTERCLAIM
                     (Declaratory Judgment of Invalidity of the ’427 Patent)

        137.    LabCorp realleges and incorporates by reference the foregoing paragraphs.

        Answer: Quest hereby incorporates by reference and realleges the averments in the

foregoing Paragraphs.

        138.    Quest alleges in the Complaint that Quest is the owner of all rights, title, and

interest in the ’427 patent.

        Answer: Quest admits the allegations of Paragraph 138.

        139.    Each and every claim of the ’427 patent is invalid for failing to meet conditions

for patentability in 35 U.S.C. §§101, 102, 103, and/or 112.

        Answer: Quest denies the allegations of Paragraph 139.




                                                  9
Case 1:18-cv-01436-MN Document 47-1 Filed 05/10/19 Page 11 of 42 PageID #: 1124




        140.    There exists an actual and justifiable controversy between LabCorp and Quest as

to whether one or more claims of the ’427 patent is invalid. This controversy is of sufficient

immediacy and reality to warrant the issuance of a declaratory judgment.

        Answer: Quest admits that an actual and justiciable controversy exists between Quest

and LabCorp concerning LabCorp’s infringement of the ’427 patent. Quest otherwise denies the

allegations of Paragraph 140, including because assignor estoppel bars LabCorp from

challenging the validity of the ’427 patent.

        141.    LabCorp is entitled to a declaratory judgment that one or more claims of the ’427

patent is invalid.

        Answer: Quest denies the allegations of Paragraph 141, including because assignor

estoppel bars LabCorp from challenging the validity of the ’427 patent and therefore it is not

entitled to a declaration that one or more claims of the ’427 patent is invalid or any relief sought

in this Counterclaim.

                                SEVENTH COUNTERCLAIM
                     (Declaratory Judgment of Invalidity of the ’867 Patent)

        142.    LabCorp realleges and incorporates by reference the foregoing paragraphs.

        Answer: Quest hereby incorporates by reference and realleges the averments in the

foregoing Paragraphs.

        143.    Quest alleges in the Complaint that Quest is the owner of all rights, title, and

interest in the ’867 patent.

        Answer: Quest admits the allegations of Paragraph 143.

        144.    Each and every claim of the ’867 patent is invalid for failing to meet conditions

for patentability in 35 U.S.C. §§ 101, 102, 103, and/or 112.

        Answer: Quest denies the allegations of Paragraph 144.


                                                 10
Case 1:18-cv-01436-MN Document 47-1 Filed 05/10/19 Page 12 of 42 PageID #: 1125




        145.    There exists an actual and justifiable controversy between LabCorp and Quest as

to whether one or more claims of the ’867 patent is invalid. This controversy is of sufficient

immediacy and reality to warrant the issuance of a declaratory judgment.

        Answer: Quest admits that an actual and justiciable controversy exists between Quest

and LabCorp concerning LabCorp’s infringement of the ’867 patent. Quest otherwise denies the

allegations of Paragraph 145, including because assignor estoppel bars LabCorp from

challenging the validity of the ’867 patent.

        146.    LabCorp is entitled to a declaratory judgment that one or more claims of the ’867

patent is invalid.

        Answer: Quest denies the allegations of Paragraph 146, including because assignor

estoppel bars LabCorp from challenging the validity of the ’867 patent and therefore it is not

entitled to a declaration that one or more claims of the ’867 patent is invalid or any relief sought

in this Counterclaim.

                                  EIGHTH COUNTERCLAIM
                     (Declaratory Judgement of Invalidity of the ’868 Patent)

        147.    LabCorp realleges and incorporates by reference the foregoing paragraphs.

        Answer: Quest hereby incorporates by reference and realleges the averments in the

foregoing Paragraphs.

        148.    Quest alleges in the Complaint that Quest is the owner of all rights, title, and

interest in the ’868 patent.

        Answer: Quest admits the allegations of Paragraph 148.

        149.    Each and every claim of the ’868 patent is invalid for failing to meet conditions

for patentability in 35 U.S.C. §§ 101, 102, 103, and/or 112.

        Answer: Quest denies the allegations of Paragraph 149.


                                                 11
Case 1:18-cv-01436-MN Document 47-1 Filed 05/10/19 Page 13 of 42 PageID #: 1126




        150.    There exists an actual and justifiable controversy between LabCorp and Quest as

to whether one or more claims of the ’868 patent is invalid. This controversy is of sufficient

immediacy and reality to warrant the issuance of a declaratory judgment.

        Answer: Quest admits that an actual and justiciable controversy exists between Quest

and LabCorp concerning LabCorp’s infringement of the ’868 patent. Quest otherwise denies the

allegations of Paragraph 150, including because assignor estoppel bars LabCorp from

challenging the validity of the ’868 patent.

        151.    LabCorp is entitled to a declaratory judgment that one or more claims of the ’868

patent is invalid.

        Answer: Quest denies the allegations of Paragraph 151, including because assignor

estoppel bars LabCorp from challenging the validity of the ’868 patent and therefore it is not

entitled to a declaration that one or more claims of the ’868 patent is invalid or any relief sought

in this Counterclaim.

                                         JURY DEMAND

        152.    LabCorp demands a trial by jury on all issues so triable.

        Answer: Quest admits that LabCorp is demanding a trial by jury on all issues so triable.

Quest otherwise denies the allegations of Paragraph 152.

                                          *       *      *

        Quest denies that Defendants are entitled to the relief sought in items A through F on

page 20 of LabCorp’s Answer to Complaint for Patent Infringement and Counterclaims.

 DEFENSES AND AFFIRMATIVE DEFENSES TO DEFENDANTS’ COUNTERCLAIMS

        1.      Quest hereby realleges and incorporates by reference the allegations set forth in

the Complaint in this action.



                                                 12
Case 1:18-cv-01436-MN Document 47-1 Filed 05/10/19 Page 14 of 42 PageID #: 1127




       2.      For at least the reasons provided in the Complaint, Defendants have and continue

to infringe U.S. Patent No. 8,409,862.

       3.      U.S. Patent No. 8,409,862 is not invalid.

       4.      For at least the reasons provided in the Complaint, Defendants have and continue

to infringe U.S. Patent No. 8,101,427.

       5.      U.S. Patent No. 8,101,427 is not invalid.

       6.      For at least the reasons provided in the Complaint, Defendants have and continue

to infringe U.S. Patent No. 7,972,867.

       7.      U.S. Patent No. 7,972,867 is not invalid.

       8.      For at least the reasons provided in the Complaint, Defendants have and continue

to infringe U.S. Patent No. 7,972,868.

       9.      U.S. Patent No. 7,972,868 is not invalid.

       10.     Defendants’ Counterclaims (First through Eighth) contain legal conclusions

without factual support, and so fail to state a claim upon which relief can be granted. Quest is

therefore entitled to judgment on the pleadings.

       11.     Defendants’ Counterclaims (Sixth through Eighth) are barred by the doctrine of

assignor estoppel. On information and belief, Defendants are in privity with Brett Holmquist,

one of the named inventors of U.S. Patent Nos. 8,101,427; 7,972,867, and 7,972,868, who

assigned his rights to the inventions claimed therein to Quest. Assignor estoppel therefore bars

Defendants from challenging the validity of the ’427, ’867, and ’868 patents.




                                                   13
Case 1:18-cv-01436-MN Document 47-1 Filed 05/10/19 Page 15 of 42 PageID #: 1128




 Dated: May 3, 2019                     Respectfully submitted,

                                        Morris James LLP


                                        By: /s/ Kenneth L. Dorsney              .
                                           Kenneth L. Dorsney (#3726)
                                           Morris James LLP
                                           500 Delaware Avenue, Suite 1500
                                           Wilmington, DE 19801
                                           Telephone: 320.888.6800
                                           kdorsney@morrisjames.com
 Of Counsel:
                                            Attorney for Plaintiff
 Adam R. Gahtan                             Quest Diagnostics Investments LLC
 Kevin X. McGann
 Eric M. Majchrzak
 Fenwick & West LLP
 902 Broadway, Suite 14
 New York, NY 10010
 Telephone: 212.430.8500
 Email:     agahtan@fenwick.com
            kmcgann@fenwick.com
            emajchrzak@fenwick.com

 Melanie L. Mayer
 Elizabeth B. Hagan
 Fenwick & West LLP
 1191 Second Avenue, 10th Floor
 Seattle, WA 98101
 Telephone: 206.389.4510
 Email:     mmayer@fenwick.com
            ehagan@fenwick.com




                                      14
Case 1:18-cv-01436-MN Document 47-1 Filed 05/10/19 Page 16 of 42 PageID #: 1129




                       EXHIBIT B
Case 1:18-cv-01436-MN Document 47-1 Filed 05/10/19 Page 17 of 42 PageID #: 1130



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE


  QUEST DIAGNOSTICS INVESTMENTS LLC,

                         Plaintiff,
                                                            C.A. No. 1:18-cv-01436-MN
                 v.
                                                            JURY TRIAL DEMANDED
  LABORATORY CORPORATION OF
  AMERICA HOLDINGS, ESOTERIX, INC., and
  ENDOCRINE SCIENCES, INC.,

                         Defendants.


               QUEST DIAGNOSTICS INVESTMENTS LLC’S AMENDED
              ANSWER TO LABCORP’S ANSWER AND COUNTERCLAIMS

       Quest Diagnostics Investments LLC (“Quest” or “Plaintiff”), by its undersigned attorneys,

for its Amended Answer to Laboratory Corporation of American Holdings’ (“LCAH”), Esoterix,

Inc.’s (“Esoterix”), and Endocrine Sciences, Inc.’s (“Endocrine”) (collectively, “LabCorp” or

“Defendants’”) Answer to the Complaint for Patent Infringement and Counterclaims (see D.I. 11)

(“LabCorp’s Answer”), alleges:

       Paragraphs 1 through 93 of LabCorp’s Answer respond to Paragraphs 1 through 93 of

Quest’s Complaint (D.I. 1) (“the Complaint”) and therefore do not require a response. To the

extent a response is required, Quest denies the allegations of Paragraphs 1 through 93, and Quest

denies the allegations set forth in Defendants’ First, Second, Third, Fourth, Fifth, and Sixth

Affirmative Defenses (paragraphs 94-99 of LabCorp’s Answer).




                                                  11
Case 1:18-cv-01436-MN Document 47-1 Filed 05/10/19 Page 18 of 42 PageID #: 1131



                        AMENDED ANSWER TO COUNTERCLAIMS

       Quest responds to the numbered allegations of LabCorp’s Counterclaims as follows. All

allegations are denied unless admittedly expressly, including but not limited to any headings.

This Amended Answer follows the numbering provided in LabCorp’s Counterclaims.

                                             PARTIES

       100.     LabCorp pleads the following counterclaims against Quest.

       Answer: Quest admits that LabCorp purports to assert counterclaims against Quest.

       101.     LCAH is a corporation organized under the laws of Delaware, having its principal

place of business at 358 South Main Street, Burlington, North Carolina 27215.

       Answer: Quest admits the allegations of Paragraph 101.

       102.     Esoterix is a corporation organized under the laws of Delaware, with an office at

4509 Freidrich Lane Building 1, Suite 100, Austin, Texas 78744.

       Answer: Quest admits that Esoterix is a corporation organized under the laws of

Delaware. Quest is without sufficient knowledge or information to admit or deny the remaining

allegations of Paragraph 102 and therefore denies them.

       103.     Endocrine is a corporation organized under the laws of Delaware, with an office

at 4301 Lost Hills Road, Calabasas Hills, California 91301.

       Answer: Quest admits that Endocrine is a corporation organized under the laws of

Delaware. Quest is without sufficient knowledge or information to admit or deny the remaining

allegations of Paragraph 103 and therefore denies them.




                                                 12
Case 1:18-cv-01436-MN Document 47-1 Filed 05/10/19 Page 19 of 42 PageID #: 1132



        104.       On information and belief and based on Quest’s allegations, Quest is a

corporation organized under the laws of Delaware, having a principal place of business at 500

Plaza Drive, Secaucus, New Jersey 07094.

        Answer: Quest admits the allegations of Paragraph 104.

                                    JURISDICTION AND VENUE

        105.       This Court has subject matter jurisdiction over the action pursuant to 28 U.S.C.

§§ 1331, 1338(a), 2201, and 2202.

        Answer: Quest admits that this Court has subject matter jurisdiction over the controversy

between Quest and LabCorp concerning LabCorp’s infringement of U.S. Patent Nos. 8,409,862

(the “’862 patent”), 8,101,427 (the “’427 patent”), 7,972,867 (the “’867 patent”), and 7,972,868

(the “’868 patent”). Quest otherwise denies the allegations of Paragraph 105.

        106.       Quest is subject to personal jurisdiction in this judicial district because Quest

availed itself of the jurisdiction of this Court.

        Answer: Quest admits that it does not contest personal jurisdiction for the limited purpose

of this lawsuit.

        107.       Venue is appropriate in this judicial district under 28 U.S.C. § 1391(b).

        Answer: Quest admits that venue is proper in this judicial district for the limited purpose

of this lawsuit.

                                    FIRST COUNTERCLAIM
                   (Declaratory Judgment of Non-Infringement of the ’862 Patent)

        108.       LabCorp realleges and incorporates by reference the foregoing paragraphs.

        Answer: Quest hereby incorporates by reference and realleges the averments in the

foregoing Paragraphs.




                                                     13
Case 1:18-cv-01436-MN Document 47-1 Filed 05/10/19 Page 20 of 42 PageID #: 1133



        109.     Quest alleges in the Complaint that Quest is the owner of all rights, title, and

interest in the ’862 patent.

        Answer: Quest admits the allegations of Paragraph 109.

        110.     Quest has charged in the Complaint that at least claim 1 of the ’862 patent has

been infringed by LabCorp.

        Answer: Quest admits that it has alleged that Defendants “infringe and/or have infringed

the ’862 patent, including for example claim 1, either literally or under the doctrine of equivalents.”

        111.     LabCorp denies that LabCorp has been or is infringing, literally or under the

doctrine of equivalents, any of the valid enforceable claims of the ’862 patent or otherwise

engaging in any wrongdoing with respect to such patent. LabCorp further avers that it is not

liable for damages, injunctive or other relief arising from such alleged infringement.

        Answer: Quest denies the allegations of Paragraph 111.

        112.     There exists an actual and justifiable controversy between LabCorp and Quest as

to whether LabCorp infringes any claim of the ’862 patent. This controversy is of sufficient

immediacy and reality to warrant the issuance of a declaratory judgment.

        Answer: Quest admits that an actual and justiciable controversy exists between Quest and

LabCorp concerning LabCorp’s infringement of the ’862 patent. Quest otherwise denies the

allegations of Paragraph 112.

        113.     LabCorp is entitled to a declaratory judgment that it does not infringe, and has not

infringed, any claim of the ’862 patent.

        Answer: Quest denies the allegations of Paragraph 113.




                                                  14
Case 1:18-cv-01436-MN Document 47-1 Filed 05/10/19 Page 21 of 42 PageID #: 1134



                                 SECOND COUNTERCLAIM
                 (Declaratory Judgment of Non-Infringement of the ’427 Patent)

        114.     LabCorp realleges and incorporates by reference the foregoing paragraphs.

        Answer: Quest hereby incorporates by reference and realleges the averments in the

foregoing Paragraphs.

        115.     Quest alleges in the Complaint that Quest is the owner of all rights, title, and

interest in the ’427 patent.

        Answer: Quest admits the allegations of Paragraph 115.

        116.     Quest has charged in the Complaint that at least claim 1 of the ’427 patent has

been infringed by LabCorp.

        Answer: Quest admits that it has alleged that Defendants “infringe and/or have infringed

at least claim 1 of the ’427 patent, either literally or under the doctrine of equivalents.”

        117.     LabCorp denies that LabCorp has been or is infringing, literally or under the

doctrine of equivalents, any of the valid enforceable claims of the ’427 patent or otherwise

engaging in any wrongdoing with respect to such patent. LabCorp further avers that it is not

liable for damages, injunctive or other relief arising from such alleged infringement.

        Answer: Quest denies the allegations of Paragraph 117.

        118.     There exists an actual and justifiable controversy between LabCorp and Quest as

to whether LabCorp infringes any claim of the ’427 patent. This controversy is of sufficient

immediacy and reality to warrant the issuance of a declaratory judgment.

        Answer: Quest admits that an actual and justiciable controversy exists between Quest and

LabCorp concerning LabCorp’s infringement of the ’427 patent. Quest otherwise denies the

allegations of Paragraph 118.




                                                   15
Case 1:18-cv-01436-MN Document 47-1 Filed 05/10/19 Page 22 of 42 PageID #: 1135



        119.     LabCorp is entitled to a declaratory judgment that it does not infringe, and has not

infringed, any claim of the ’427 patent.

        Answer: Quest denies the allegations of Paragraph 119.

                                  THIRD COUNTERCLAIM
                 (Declaratory Judgment of Non-Infringement of the ’867 Patent)

        120.     LabCorp realleges and incorporates by reference the foregoing paragraphs.

        Answer: Quest hereby incorporates by reference and realleges the averments in the

foregoing Paragraphs.

        121.     Quest alleges in the Complaint that Quest is the owner of all rights, title, and

interest in the ’867 patent.

        Answer: Quest admits the allegations of Paragraph 121.

        122.     Quest has charged in the Complaint that at least claim 21 of the ’867 patent has

been infringed by LabCorp.

        Answer: Quest admits that it has alleged that Defendants “infringe and/or have infringed

at claim 21 of the ’867 patent, either literally or under the doctrine of equivalents.”

        123.     QuestLabCorp denies that LabCorp has been or is infringing, literally or under

the doctrine of equivalents, any of the valid enforceable claims of the ’867 patent or otherwise

engaging in any wrongdoing with respect to such patent. LabCorp further avers that it is not liable

for damages, injunctive or other relief arising from such alleged infringement.

        Answer: Quest denies the allegations of Paragraph 123.




                                                   16
Case 1:18-cv-01436-MN Document 47-1 Filed 05/10/19 Page 23 of 42 PageID #: 1136



        124.     There exists an actual and justifiable controversy between LabCorp and Quest as

to whether LabCorp infringes any claim of the ’867 patent. This controversy is of sufficient

immediacy and reality to warrant the issuance of a declaratory judgment.

        Answer: Quest admits that an actual and justiciable controversy exists between Quest and

LabCorp concerning LabCorp’s infringement of the ’867 patent. Quest otherwise denies the

allegations of Paragraph 124.

        125.     LabCorp is entitled to a declaratory judgment that it does not infringe, and has not

infringed, any claim of the ’867 patent.

        Answer: Quest denies the allegations of Paragraph 125.

                                 FOURTH COUNTERCLAIM
                 (Declaratory Judgment of Non-Infringement of the ’868 Patent)

        126.     LabCorp realleges and incorporates by reference the foregoing paragraphs.

        Answer: Quest hereby incorporates by reference and realleges the averments in the

foregoing Paragraphs.

        127.     Quest alleges in the Complaint that Quest is the owner of all rights, title, and

interest in the ’868 patent.

        Answer: Quest admits the allegations of Paragraph 127.

        128.     Quest has charged in the Complaint that at least claim 1 and/or claim 9 of the ’868

patent have been infringed by LabCorp.

        Answer: Quest admits that it has alleged that Defendants “infringe and/or have infringed

at least claims 1 and/or 9 of the ’868 patent, either literally or under the doctrine of equivalents.”




                                                   17
Case 1:18-cv-01436-MN Document 47-1 Filed 05/10/19 Page 24 of 42 PageID #: 1137



        129.     LabCorp denies that LabCorp has been or is infringementinfringing, literally or

under the doctrine of equivalents, any of the valid enforceable claims of the ’868 patent or

otherwise engaging in any wrongdoing with respect to such patent. LabCorp further avers that

it is not liable for damages, injunctive or other relief arising from such alleged infringement.

        Answer: Quest denies the allegations of Paragraph 129.

        130.     There exists an actual or justifiable controversy between LabCorp and Quest as to

whether LabCorp infringes any claim of the ’868 patent. This controversy is of sufficient

immediacy and reality to warrant the issuance of a declaratory judgment.

        Answer: Quest admits that an actual and justifiable controversy exists between Quest and

LabCorp concerning LabCorp’s infringement of the ’868 patent. Quest otherwise denies the

allegations of Paragraph 130.

        131.     LabCorp is entitled to a declaratory judgment that it does not infringe, and has not

infringed, any claim of the ’868 patent.

        Answer: Quest denies the allegations of Paragraph 131.

                                  FIFTH COUNTERCLAIM
                     (Declaratory Judgment of Invalidity of the ’862 Patent)

        132.     LabCorp realleges and incorporates by reference the foregoing paragraphs.

        Answer: Quest hereby incorporates by reference and realleges the averments in the

foregoing Paragraphs.

        133.     Quest alleges in the Complaint that Quest is the owner of all rights, title, and

interest in the ’862 patent.

        Answer: Quest admits the allegations of Paragraph 133.




                                                  18
Case 1:18-cv-01436-MN Document 47-1 Filed 05/10/19 Page 25 of 42 PageID #: 1138



        134.     Each and every claim of the ’862 patent is invalid for failing to meet conditions

for patentability in 35 U.S.C. §§ 101, 102, 103, and/or 112.

        Answer: Quest denies the allegations of Paragraph 134.

        135.     There exists an actual and justifiable controversy between LabCorp and Quest as

to whether one or more claims of the ’862 patent is invalid. This controversy is of sufficient

immediacy and reality to warrant the issuance of a declaratory judgment.

        Answer: Quest admits that an actual and justiciable controversy exists between Quest and

LabCorp concerning LabCorp’s infringement of the ’862 patent. Quest otherwise denies the

allegations of Paragraph 135.

        136.     LabCorp is entitled to a declaratory judgment that one or more claims of the ’862

patent is invalid.

        Answer: Quest denies the allegations of Paragraph 136.

                                  SIXTH COUNTERCLAIM
                     (Declaratory Judgment of Invalidity of the ’427 Patent)

        137.     LabCorp realleges and incorporates by reference the foregoing paragraphs.

        Answer: Quest hereby incorporates by reference and realleges the averments in the

foregoing Paragraphs.

        138.     Quest alleges in the Complaint that Quest is the owner of all rights, title, and

interest in the ’427 patent.

        Answer: Quest admits the allegations of Paragraph 138.

        139.     Each and every claim of the ’427 patent is invalid for failing to meet conditions

for patentability in 35 U.S.C. §§101, 102, 103, and/or 112.

        Answer: Quest denies the allegations of Paragraph 139.




                                                  19
Case 1:18-cv-01436-MN Document 47-1 Filed 05/10/19 Page 26 of 42 PageID #: 1139



        140.     There exists an actual and justifiable controversy between LabCorp and Quest as

to whether one or more claims of the ’427 patent is invalid. This controversy is of sufficient

immediacy and reality to warrant the issuance of a declaratory judgment.

        Answer: Quest admits that an actual and justiciable controversy exists between Quest and

LabCorp concerning LabCorp’s infringement of the ’427 patent. Quest otherwise denies the

allegations of Paragraph 140, including because assignor estoppel bars LabCorp from challenging

the validity of the ’427 patent.

        141.     LabCorp is entitled to a declaratory judgment that one or more claims of the ’427

patent is invalid.

        Answer: Quest denies the allegations of Paragraph 141, including because assignor

estoppel bars LabCorp from challenging the validity of the ’427 patent and therefore it is not

entitled to a declaration that one or more claims of the ’427 patent is invalid or any relief sought in

this Counterclaim.

                                SEVENTH COUNTERCLAIM
                     (Declaratory Judgment of Invalidity of the ’867 Patent)

        142.     LabCorp realleges and incorporates by reference the foregoing paragraphs.

        Answer: Quest hereby incorporates by reference and realleges the averments in the

foregoing Paragraphs.

        143.     Quest alleges in the Complaint that Quest is the owner of all rights, title, and

interest in the ’867 patent.

        Answer: Quest admits the allegations of Paragraph 143.

        144.     Each and every claim of the ’867 patent is invalid for failing to meet conditions

for patentability in 35 U.S.C. §§ 101, 102, 103, and/or 112.

        Answer: Quest denies the allegations of Paragraph 144.

                                                  10
                                                  1
Case 1:18-cv-01436-MN Document 47-1 Filed 05/10/19 Page 27 of 42 PageID #: 1140



        145.     There exists an actual and justifiable controversy between LabCorp and Quest as

to whether one or more claims of the ’867 patent is invalid. This controversy is of sufficient

immediacy and reality to warrant the issuance of a declaratory judgment.

        Answer: Quest admits that an actual and justiciable controversy exists between Quest and

LabCorp concerning LabCorp’s infringement of the ’867 patent. Quest otherwise denies the

allegations of Paragraph 145, including because assignor estoppel bars LabCorp from challenging

the validity of the ’867 patent.

        146.     LabCorp is entitled to a declaratory judgment that one or more claims of the ’867

patent is invalid.

        Answer: Quest denies the allegations of Paragraph 146, including because assignor

estoppel bars LabCorp from challenging the validity of the ’867 patent and therefore it is not

entitled to a declaration that one or more claims of the ’867 patent is invalid or any relief sought in

this Counterclaim.

                                  EIGHTH COUNTERCLAIM
                     (Declaratory Judgement of Invalidity of the ’868 Patent)

        147.     LabCorp realleges and incorporates by reference the foregoing paragraphs.

        Answer: Quest hereby incorporates by reference and realleges the averments in the

foregoing Paragraphs.

        148.     Quest alleges in the Complaint that Quest is the owner of all rights, title, and

interest in the ’868 patent.

        Answer: Quest admits the allegations of Paragraph 148.

        149.     Each and every claim of the ’868 patent is invalid for failing to meet conditions

for patentability in 35 U.S.C. §§ 101, 102, 103, and/or 112.

        Answer: Quest denies the allegations of Paragraph 149.

                                                  11
                                                  1
Case 1:18-cv-01436-MN Document 47-1 Filed 05/10/19 Page 28 of 42 PageID #: 1141



        150.     There exists an actual and justifiable controversy between LabCorp and Quest as

to whether one or more claims of the ’868 patent is invalid. This controversy is of sufficient

immediacy and reality to warrant the issuance of a declaratory judgment.

        Answer: Quest admits that an actual and justiciable controversy exists between Quest and

LabCorp concerning LabCorp’s infringement of the ’868 patent. Quest otherwise denies the

allegations of Paragraph 150, including because assignor estoppel bars LabCorp from challenging

the validity of the ’868 patent.

        151.     LabCorp is entitled to a declaratory judgment that one or more claims of the ’868

patent is invalid.

        Answer: Quest denies the allegations of Paragraph 151, including because assignor

estoppel bars LabCorp from challenging the validity of the ’868 patent and therefore it is not

entitled to a declaration that one or more claims of the ’868 patent is invalid or any relief sought in

this Counterclaim.

                                          JURY DEMAND

        152.     LabCorp demands a trial by jury on all issues so triable.

        Answer: Quest admits that LabCorp is demanding a trial by jury on all issues so triable.

Quest otherwise denies the allegations of Paragraph 152.

                                           *       *       *

        Quest denies that Defendants’ is are entitled to the relief sought in items A through F on

page 20 of LabCorp’s Answer to Complaint for Patent Infringement and Counterclaims.

 DEFENSES AND AFFIRMATIVE DEFENSES TO DEFENDANTS’ COUNTERCLAIMS
        1.       Quest hereby realleges and incorporates by reference the allegations set forth in

the Complaint in this action.

        2.       For at least the reasons provided in the Complaint, Defendants have and continue

                                                  12
                                                  1
Case 1:18-cv-01436-MN Document 47-1 Filed 05/10/19 Page 29 of 42 PageID #: 1142



to infringe U.S. Patent No. 8,409,862.

       3.       U.S. Patent No. 8,409,862 is not invalid.

       4.       For at least the reasons provided in the Complaint, Defendants have and continue

to infringe U.S. Patent No. 8,101,427.

       5.       U.S. Patent No. 8,101,427 is not invalid.

       6.       For at least the reasons provided in the Complaint, Defendants have and continue

to infringe U.S. Patent No. 7,972,867.

       7.       U.S. Patent No. 7,972,867 is not invalid.

       8.       For at least the reasons provided in the Complaint, Defendants have and continue

to infringe U.S. Patent No. 7,972,868.

       9.       U.S. Patent No. 7,972,868 is not invalid.

       10.      Defendants’ Counterclaims (First through Eighth) contain legal conclusions

without factual support, and so fail to state a claim upon which relief can be granted. Quest is

therefore entitled to judgment on the pleadings.

       10.11. Defendants’ Counterclaims (Sixth through Eighth) are barred by the doctrine of

assignor estoppel. On information and belief, Defendants are in privity with Brett Holmquist, one

of the named inventors of U.S. Patent Nos. 8,101,427; 7,972,867, and 7,972,868, who assigned his

rights to the inventions claimed therein to Quest. Assignor estoppel therefore bars Defendants

from challenging the validity of the ’427, ’867, and ’868 patents.


 Dated: December 12, 2018 May 3, 2019              Respectfully submitted,

                                                   Morris James LLP


                                                   By: /s/ Kenneth L. Dorsney                      .
                                                      Kenneth L. Dorsney (#3726)
                                                      Morris James LLP

                                                   13
                                                   1
Case 1:18-cv-01436-MN Document 47-1 Filed 05/10/19 Page 30 of 42 PageID #: 1143



                                           500 Delaware Avenue, Suite 1500
                                           Wilmington, DE 19801
                                           Telephone: 320.888.6800
Of Counsel:                                kdorsney@morrisjames.com
Adam R. Gahtan                             Attorney for Plaintiff
Kevin X. McGann                            Quest Diagnostics Investments LLC
Eric M. Majchrzak
Fenwick & West LLP
902 Broadway, Suite 14
New York, NY 10010
Telephone: 212.430.8500
Email:     agahtan@fenwick.com
           kmcgann@fenwick.com
           emajchrzak@fenwick.com

Melanie L. Mayer
Elizabeth B. Hagan
Fenwick & West LLP
1191 Second Avenue, 10th Floor
Seattle, WA 98101
Telephone: 206.389.4510
Email:     mmayer@fenwick.com
           ehagan@fenwick.com




                                      14
                                      1
Case 1:18-cv-01436-MN Document 47-1 Filed 05/10/19 Page 31 of 42 PageID #: 1144




                       EXHIBIT C
Case 1:18-cv-01436-MN Document 47-1 Filed 05/10/19 Page 32 of 42 PageID #: 1145




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE


                                                  )
QUEST DIAGNOSTICS INVESTMENTS                     )
LLC,                                              )
                                                  )
                          Plaintiff,              )
                                                  )
       v.                                         )
                                                  )   C.A. No. 18-01436-MN
LABORATORY CORPORATION OF                         )
AMERICA HOLDINGS, ESOTERIX, INC.,                 )   JURY TRIAL DEMANDED
and ENDOCRINE SCIENCES, INC.,                     )
                                                  )
                          Defendants.             )
                                                  )

   DEFENDANTS’ INITIAL DISCLOSURES PURSUANT TO FED. R. CIV. P. 26(a)(1)

       In accordance with Federal Rule of Civil Procedure 26(a)(1) and this Court’s Scheduling

Order (D.I. 18), Defendants Laboratory Corporation of America Holdings (“LCAH”), Esoterix,

Inc. (“Esoterix”), and Endocrine Sciences, Inc. (“Endocrine”) (collectively, “Defendants” or

“LabCorp”) provide the following initial disclosures to Plaintiff Quest Diagnostics Investments

LLC’s (“Plaintiff” or “Quest”).        These disclosures are made based on information that is

available to LabCorp at this time and at this stage of the proceedings. Discovery has just begun,

and LabCorp reserves all rights, including under Rule 26(e), to modify, amend, and/or

supplement the disclosures made herein as additional evidence and information becomes

available.

       These disclosures by LabCorp are not intended to, and do not, constitute admissions as to

relevance or admissibility of the information disclosed, and are made without any waiver of

attorney-client privilege, work-product protection, or any other applicable protection or

immunity. LabCorp submits these initial disclosures without waiver as to relevancy, materiality,
Case 1:18-cv-01436-MN Document 47-1 Filed 05/10/19 Page 33 of 42 PageID #: 1146




competency, and admissibility of evidence of these disclosures or the subject matter thereof and

without waiver of the right to object on any basis permitted by law to any discovery involving or

relating to these initial disclosures or the subject matter thereof. LabCorp also reserves the right

to seek a protective order related to these or future disclosures and reserves the right to rely on

documents not described herein.

       LabCorp further does not represent that it is identifying each and every document that

may be relevant to this action, or each and every individual or organization that may possess

information relevant to this action. Rather, LabCorp’s initial disclosures identify information

LabCorp reasonably believes may be used to support its claims and defenses as of the date of

these disclosures.

  I.   LIST OF INDIVIDUALS

       In accordance with Rule 26(a)(1)(A)(i) of the Federal Rules of Civil Procedure and

subject to the qualifications stated above, LabCorp identifies the following individuals as likely

to have discoverable information that LabCorp may use in support of its claims and defenses

(other than solely for impeachment) in this action. LabCorp anticipates that other individuals

may also have discoverable information and specifically reserves the right to identify additional

witnesses as discovery proceeds.

       In the following table, LabCorp provides the last known address and telephone number

for each individual for which it has such information. All persons whose names are underlined

are current or former employees of, or consultants to, LabCorp. All communications with those

individuals should be made only through counsel for LabCorp in this action.




                                                    -2-
Case 1:18-cv-01436-MN Document 47-1 Filed 05/10/19 Page 34 of 42 PageID #: 1147




       By indicating the general subject matter of information these individuals may possess,

LabCorp is in no way limiting its right to call any of the individuals listed to testify concerning

other subject(s).

        Name             Contact Information         General Subject Matter of Information

Anne Caston-             San Pedro, CA            Alleged conception, reduction to practice,
Balderrama                                        diligence and inventorship of the Asserted
                                                  Patents 1; prosecution of the Asserted Patents;
Listed on face of ’868
                                                  and prior art to the Asserted Patents
patent as an inventor
Darren A. Carns          Rancho Santa             Alleged conception, reduction to practice,
                         Margarita, CA            diligence and inventorship of the Asserted
Listed on face of ’862
                                                  Patents; prosecution of the Asserted Patents;
patent as an inventor
                                                  and prior art to the Asserted Patents
Michael P. Caulfield     San Clemente, CA         Alleged conception, reduction to practice,
                                                  diligence and inventorship of the Asserted
Listed on face of ’862
                                                  Patents; prosecution of the Asserted Patents;
patent as an inventor
                                                  and prior art to the Asserted Patents
Nigel J. Clarke          Oceanside, CA            Alleged conception, reduction to practice,
                                                  diligence and inventorship of the Asserted
Listed on face of
                                                  Patents; prosecution of the Asserted Patents;
’867, ’868, and ’427
                                                  and prior art to the Asserted Patents
patents as an inventor




1
 Quest alleges infringement of U.S. Patent Nos. 7,972,867 (“the ’867 patent”), 7,972,868 (“the
’868 patent”), 8,101,427 (“the ’427 patent”), and 8,409,862 (“the ’862 patent”) (collectively, the
“Asserted Patents”).

                                                   -3-
Case 1:18-cv-01436-MN Document 47-1 Filed 05/10/19 Page 35 of 42 PageID #: 1148




        Name              Contact Information     General Subject Matter of Information

Foley & Lardner LLP       Washington Harbour    Alleged conception, reduction to practice,
                          3000 K Street, N.W.   diligence and inventorship of the Asserted
Listed as Firm on face
                          Suite 600             Patents; prosecution of the asserted patents;
of ’867, ’868,’427,
                          Washington, D.C.      prior art to the Asserted Patents; ownership of
’862 patents
                          20007-5109            the Asserted Patents
                          (202) 672-5574
                          P.O. BOX 80278
                          SAN DIEGO, CA
                          92138-0278
                          150 EAST GILMAN
                          STREET
                          P.O. BOX 1497
                          MADISON, WI
                          53701-1497
Russell Grant             Counsel for LabCorp   Development, operation, and design of
                                                LabCorp’s accused tests
Strategic Director and    Wilson Sonsini
National Director of      Goodrich & Rosati
Mass Spectrometry,
                          633 W 5th Street
LabCorp
                          Ste. 1550
                          Los Angeles, CA
                          90071
                          (323) 210-2900
Brett Holmquist           Counsel for LabCorp   Alleged conception, reduction to practice,
                                                diligence and inventorship of the Asserted
Associate Vice            Wilson Sonsini
                                                Patents; prosecution of the Asserted Patents;
President, Technical      Goodrich & Rosati
                                                and prior art to the Asserted Patents
Director, Endocrine
                          633 W 5th Street
Sciences, a division of                         Development, operation, and design of
                          Ste. 1550
LabCorp                                         LabCorp’s accused tests
                          Los Angeles, CA
                          90071
                          (323) 210-2900




                                                 -4-
Case 1:18-cv-01436-MN Document 47-1 Filed 05/10/19 Page 36 of 42 PageID #: 1149




        Name             Contact Information      General Subject Matter of Information

Anthony C. Kuhlman       One LLP                Alleged conception, reduction to practice,
                         12340 El Camino        diligence and inventorship of the Asserted
Participated in the
                         Real Suite 220         Patents; prosecution of the Asserted Patents;
prosecution of the
                         San Diego, CA 92130    prior art to the asserted patents; ownership of
’867,’868, ’427, and
                                                the Asserted Patents
’862 patents             (949) 432-9997
Gloria Kwangja Lee       Irvine, CA             Alleged conception, reduction to practice,
                                                diligence and inventorship of the Asserted
Listed on face of ’867
                                                Patents; prosecution of the Asserted Patents;
and ’427 patents as an
                                                and prior art to the asserted patents
inventor
Joseph P. Meara          Foley & Lardner LLP    Alleged conception, reduction to practice,
                         150 E. Gilman Street   diligence and inventorship of the Asserted
Participated in the
                         Madison, WI 53703      Patents; prosecution of the Asserted Patents;
prosecution of the
                                                prior art to the asserted patents; ownership of
’862 patent              (608) 257-5035
                                                the Asserted Patents
Richard E. Reitz         San Clemente, CA       Alleged conception, reduction to practice,
                                                diligence and inventorship of the Asserted
Listed on face of
                                                Patents; prosecution of the Asserted Patents;
’867, ’868, ’427, and
                                                and prior art to the Asserted Patents
’862 patents as an
inventor
Kristel Schorr           FOLEY &                Alleged conception, reduction to practice,
                         LARDNER LLP            diligence and inventorship of the asserted
Listed as
                                                patents; prosecution of the Asserted Patents;
Correspondent for        Washington Harbour
                                                prior art to the asserted patents; ownership of
Asserted Patents in      3000 K Street, N.W.
                                                the Asserted Patents
USPTO assignments        Suite 600
database                 Washington, D.C.
                         20007-5109
                         (202) 672-5574
Richard J. Warburg       6501 Red Hook          Alleged conception, reduction to practice,
                         Plaza Suite 201        diligence and inventorship of the Asserted
Participated in the
                         St. Thomas, VI 00802   Patents; prosecution of the Asserted Patents;
prosecution of the
                                                prior art to the asserted patents; ownership of
’867 and ’868 patents    (340) 779-6908
                                                the Asserted Patents




                                                 -5-
Case 1:18-cv-01436-MN Document 47-1 Filed 05/10/19 Page 37 of 42 PageID #: 1150




        Name             Contact Information          General Subject Matter of Information

Barry S. Wilson          6473 Del Paso             Alleged conception, reduction to practice,
                         Avenue                    diligence and inventorship of the Asserted
Participated in the
                         San Diego, CA             Patents; prosecution of the Asserted Patents;
prosecution of the
                         92120                     prior art to the Asserted Patents; ownership of
’867,’868, ’427, and
                                                   the Asserted Patents
’862 patents; Listed as (619) 701-0331
Correspondent for
asserted patents in
USPTO assignments
database
Bruce Wu                 Illumina                  Alleged conception, reduction to practice,
                         5200 Illumina Way         diligence and inventorship of the Asserted
Participated in the
                         San Diego, CA 92122       Patents; prosecution of the Asserted Patents;
prosecution of the
                                                   prior art to the Asserted Patents; ownership of
’862 patent              (858) 882-2303
                                                   the Asserted Patents


       LabCorp reserves the right to disclose additional individuals whom LabCorp may use to

support its claims or defenses based on information learned during the course of this litigation.

Other individuals not specifically known to LabCorp at this time may possess relevant

information, particularly information related to non-infringement and/or invalidity of the

Asserted Patents. Such individuals may include, but are not limited to: (a) authors and creators

of prior art products, methods, tests, publications, and patents relevant to the subject matter of

the asserted patents; (b) individuals having knowledge of any prior art use, sale, offer to sell, or

invention relevant to the subject matter of the asserted patents; (c) individuals having knowledge

of the level of ordinary skill in the art to which the alleged inventions pertain; (d) individuals

having knowledge of any license to the Asserted Patents, any offer to license the asserted patents,

or any refusal to license the asserted patents; (e) individuals having knowledge of the

circumstances or manner in which the alleged inventions are disclosed in the asserted patents;

and (f) individuals having knowledge of the ownership or rights in the asserted patents and/or the



                                                    -6-
Case 1:18-cv-01436-MN Document 47-1 Filed 05/10/19 Page 38 of 42 PageID #: 1151




subject matter of the asserted patents. LabCorp reserves the right to identify additional witnesses

who may have particular knowledge related to future contentions of Plaintiff. LabCorp also

reserves the right to supplement the list of persons with knowledge at any future time as

additional persons having knowledge of relevant facts are discovered by LabCorp.

  II.   DOCUMENTS, ELECTRONICALLY                        STORED       INFORMATION,           AND
        TANGIBLE THINGS

        In accordance with Rule 26(a)(1)(A)(ii) of the Federal Rules of Civil Procedure and

subject to the qualifications stated above, LabCorp submits the following descriptions (by

category and location) of documents, electronically stored information and tangible things that

LabCorp has in its possession, custody, or control and may use to support its defenses and

counterclaims. LabCorp specifically reserves the right to identify additional categories and

locations of documents under Rule 26(e) of the Federal Rules of Civil Procedure as discovery

proceeds.

        1.     Documents relating to the development, operation, and marketing of LabCorp’s

               accused tests, at LabCorp, 358 South Main Street, Burlington, North Carolina

               27215 and 4301 Lost Hills Road, Calabasas Hills, CA 94301.

        2.     Documents relating to the sales and financial information of LabCorp’s accused

               tests, at LabCorp, 358 South Main Street, Burlington, North Carolina 27215 and

               4301 Lost Hills Road, Calabasas Hills, CA 94301.

 III.   COMPUTATION OF DAMAGES

        In accordance with Rule 26(a)(1)(A)(iii) of the Federal Rules of Civil Procedure and

subject to the qualifications stated above, LabCorp states as follows. LabCorp seeks

reimbursement of all costs and expenses, including reasonable attorneys’ fees, incurred as a



                                                   -7-
Case 1:18-cv-01436-MN Document 47-1 Filed 05/10/19 Page 39 of 42 PageID #: 1152




result of this action. Such costs and expenses continue to accrue, and therefore, a computation

thereof cannot be performed at this time.

 IV.   RELEVANT INSURANCE AGREEMENTS

       In accordance with Rule 26(a)(1)(A)(iv) of the Federal Rules of Civil Procedure and

subject to the qualifications stated above, LabCorp states as follows. At present, LabCorp is not

aware of any insurance agreement under which a person or entity may be liable to satisfy all or

part of a possible judgment in the action or to indemnify or reimburse for payments made to

satisfy any judgment in this action.

                                                Respectfully submitted,

                                                WILSON SONSINI GOODRICH & ROSATI, P.C.

 Of Counsel:                                     /s/ Ian R. Liston
                                                Ian R. Liston (#5507)
 Edward G. Poplawski (Pro Hac Vice)             Johanna Peuscher-Funk (#6451)
 Olivia M. Kim (Pro Hac Vice)                   222 Delaware Avenue, Suite 800
 Erik Carlson (Pro Hac Vice)                    Wilmington, DE 19801
 WILSON SONSINI GOODRICH & ROSATI, P.C.         (302) 304-7600
 633 West Fifth Street, Suite 1550              iliston@wsgr.com
 Los Angeles, CA 90071                          jpeuscherfunk@wsgr.com
 (323) 210-2900
 epoplawski@wsgr.com                            Counsel for Defendants Laboratory
 okim@wsgr.com                                  Corporation of America Holdings; Esoterix,
 ecarlson@wsgr.com                              Inc.; and Endocrine Sciences, Inc.

 Matias Ferrario (Pro Hac Vice)
 KILPATRICK TOWNSEND & STOCKTON LLP
 1001 West Fourth Street
 Winston-Salem, NC 27101-2400
 (336) 607-7300
 mferrario@kilpatricktownsend.com


Dated: January 22, 2019




                                                  -8-
Case 1:18-cv-01436-MN Document 47-1 Filed 05/10/19 Page 40 of 42 PageID #: 1153




                               CERTIFICATE OF SERVICE

       I, Ian R. Liston, hereby certify that on January 22, 2019, I caused the foregoing

Defendants’ Initial Disclosures Pursuant to Fed. R. Civ. P. 26(a)(1) to be served via electronic

mail upon the following counsel of record:

   Kenneth L. Dorsney                                Adam R. Gahtan
   MORRIS JAMES LLP                                  Kevin X. McGann
   500 Delaware Avenue, Suite 1500                   Eric M. Majchrzak
   Wilmington, DE 19801                              FENWICK & WEST LLP
   kdorsney@morrisjames.com                          1211 Avenue of the Americas, 32nd Floor
                                                     New York, NY 10036
   Counsel for Plaintiff                             agahtan@fenwick.com
   Quest Diagnostic Investments LLC                  kmcgann@fenwick.com
                                                     emajchrzak@fenwick.com

                                                     Melanie L. Mayer
                                                     Elizabeth B. Hagan
                                                     FENWICK & WEST LLP
                                                     1191 Second Avenue, 10th Floor
                                                     Seattle, WA 98101
                                                     mmayer@fenwick.com
                                                     ehagan@fenwick.com

                                                     Counsel for Plaintiff
                                                     Quest Diagnostic Investments LLC


                                                      /s/ Ian R. Liston
                                                     Ian R. Liston (#5507)
Case 1:18-cv-01436-MN Document 47-1 Filed 05/10/19 Page 41 of 42 PageID #: 1154




                       EXHIBIT D
Case 1:18-cv-01436-MN Document 47-1 Filed 05/10/19 Page 42 of 42 PageID #: 1155




       EXHIBIT REDACTED
        IN ITS ENTIRETY
